Case 1:20-cv-00465-DBH Document1 Filed 12/14/20 Pagelof16 PagelD#:1

1) Piero

United States District Court ue
District of Maine i

 

 

ABDUL QUDUS,

Plaintiff,
Docket No.: \:20-Cv-Qo4uS -DRH

Vv.

WASHINGTON COUNTY
COMMUNITY COLLEGE,

Defendant.

 

 

Complaint and Demand for Jury Trial
and Injunctive Relief Sought

Abdul Qudus hereby complains against Washington County

Community College (WCCC), as follows:
Summary of the Action

1. Mr. Qudus, who is 74 % now, and is from Pakistan, has more
than 26 years of experience as a science instructor at a public community
college, and he has two master’s degrees in a science field.

2 Despite these qualifications, WCCC, a public community college,
chose to not even interview Mr. Qudus for an open full-time Science
Instructor position and instead hired a candidate who was much younger

than Mr. Qudus, white, and from the United States.
Case 1:20-cv-00465-DBH Document1 Filed 12/14/20 Page2of16 PagelD #: 2

3. Although Mr. Qudus’s application was reviewed by a hiring
committee, Mr. Qudus’s failure to even qualify for an interview came down to
one hiring committee member’s choice to give him extremely low scores on
two criteria: engaging stakeholders and experience working in or teaching in
alab. This reviewer scored Mr. Qudus the lowest on those metrics despite
his application materials containing much the same evidence of his
qualifications in those areas as other applicants’ materials. For example, Mr.
Qudus did not specifically state in his application materials that the college-
level science courses he taught included labs (which they did), but neither did
the candidate ultimately selected for the position. The reviewer gave Mr.
Qudus a “2” on that criteria while she gave the other candidate a “4.”

4, None of the hiring committee members took issue with Mr.
Qudus’s teaching experience, and he receive uniformly high scores on that
criteria. But, after the fact, WCCC defended its decision not to hire Mr.
Qudus by pointing to Mr. Qudus’s lack of experience teaching particular
courses that were not listed in the job description for the position. WCCC
also defended its decision not to hire Mr. Qudus because the white teacher
hired instead of him had “a personal experience that is very similar to the

type of students served by WCCC.”
Case 1:20-cv-00465-DBH Document1 Filed 12/14/20 Page 3o0f16 PagelD #: 3

Parties

5. Plaintiff Abdul Qudus is a citizen of the United States and is a
resident of Robbinston, Washington County, Maine. Mr. Qudus was born in
India (a British Colony at the time of his birth) and raised in Pakistan and is
of Indian/Pakistani descent.

6. Defendant Washington County Community College is a public
community college located in Calais, Washington County, Maine. It is part of
the Maine Community College System.

Jury Trial Demand

7. Under Fed. R. Civ. P. 38(b), Plaintiff hereby demands trial by
jury on all issues triable to a jury.

Jurisdiction and Venue

8. This action arises under Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. §§ 2000e, et seg., the Age Discrimination in
Employment Act (ADEA), 29 U.S.C. § 621 et seqg., and Title I of the Civil
Rights Act of 1991, 42 U.S.C. § 1981a. This Court has proper subject matter
jurisdiction over Plaintiff's federal claims under 28 U.S.C. §§ 1331 (federal
question) and 1343 (civil rights).

9, Venue is proper in the District of Maine under 28 U.S.C. §

1391(e) (3) because Plaintiff resides in Maine. Under Rule 3(b) of the Rules of
Case 1:20-cv-00465-DBH Document1 Filed 12/14/20 Page 4of16 PagelD#: 4

this Court, this action is properly filed in Bangor because a substantial part
of the events giving rise to the claim occurred in Washington County.
Exhaustion of Administrative Procedures

10. Plaintiff filed a charge of discrimination with the Maine Human
Rights Commission (MHRC) and the Equal Employment Opportunity
Commission (EEOC) on June 26, 2019 alleging discrimination on account of
his age, national origin, race, ancestry, and religion.

11. Plaintiff received a statement of finding and dismissal from the
MHRC dated September 17, 2020, and a dismissal and notice of rights letter
from the EEOC dated September 20, 2020.

12. Under 5 M.R.S. §4622, Plaintiff has satisfied one or more of the
prerequisites to be awarded attorney fees and all available damages under
the Maine Human Rights Act.

13. Plaintiff has exhausted all administrative remedies for all claims
in this action that require administrative exhaustion.

Factual Allegations

14. Around March or April of 2019, Washington County Community
College (WCCC) posted an opening for a full-time Science Instructor.

15. The position description stated that the Instructor would be
responsible for teaching “physical sciences and health science courses,” and

that the “minimum qualifications” included:
Case 1:20-cv-00465-DBH Document1 Filed 12/14/20 Page5of16 PagelID#:5

Master's degree in an education/science field; 5-10 years' experience in
curriculum development, and classroom instruction, program
management and leadership; experience with development and
assessment of program learning outcomes; ability to provide quality
classroom instruction; skilled with student evaluation; proficient with
curriculum development and future program growth; a strong
commitment to support program mission and curricular expansion
within the department; record of successful outreach with external

stakeholders.

16. The position description stated that candidates with a bachelor’s
degree and 5-10 years of classroom instruction experience would be
“considered” with the expectation of finishing a master’s degree within three
years of hire. A true and correct copy of the position description is attached
as Exhibit A.

17. Onor around April 15, 2019, Mr. Qudus applied for the open
position by sending the required application materials to WCCC Human
Resources Coordinator Robyn Leighton. A true and correct copy of the
application materials submitted by Mr. Qudus is attached as Exhibit B.

18. Atthe time Mr. Qudus submitted his application for the position,
he was 72 1/2 years old. Mr. Qudus’s age was apparent from his application
because he mentioned starting high school in 1955 and because his
transcripts showed that he received a master’s degree in 1968.

19. It was also apparent from Mr. Qudus’s application materials that

he is from Pakistan because he mentioned growing up in a “small desert town
Case 1:20-cv-00465-DBH Document1 Filed 12/14/20 Page6of16 PagelD #: 6

in Pakistan” and because two of the degrees listed on his resume were from
the University of Karachi, Pakistan.

20. Although Mr. Qudus is an atheist, in his experience, many people
assume because of his name and Pakistani background that he is Muslim.

21. The application materials submitted by Mr. Qudus highlighted
his extensive qualifications for the position, including his education and
teaching experience.

22. Mr. Qudus has a Bachelor of Science degree from the University
of Karachi, Pakistan and two Master’s degrees, one in Geology from the
University of Houston, Clearlake, and one in Petroleum and Structural
Geology from the University of Karachi. He also has obtained graduate
credits in education from the University of Texas, and in psychology and
cyber security from the University of Maine at Augusta.

23. Mr. Qudus has 26 years of experience teaching science classes at
San Antonio College in San Antonio, Texas, including geology, environmental
geology, oceanography, and field geology, and numerous courses with field
research and labs. San Antonio College is a public community college.

24. Prior to teaching, Mr. Qudus worked as a geologist for 14 years.

25. Mr. Qudus has lived in Washington County since 2012, and
during that time he has developed many connections in the local community,

as well as at the University of Maine at Augusta, at Fort Kent, and Machias
Case 1:20-cv-00465-DBH Document1 Filed 12/14/20 Page 7of16 PagelD#: 7

where he has continued his education. Due to his recent experience as a
student in the University of Maine System, he has a strong understanding of
the resources available to non-traditional students and non-degree seeking
students in the University of Maine system.

26. Because of his tenure as a science professor at San Antonio
College, Mr. Qudus has developed relationships with employers around the
country interested in hiring recent science graduates, and many of his former
students have gone on to pursue successful careers in the science field and
may be in the position to hire recent graduates.

27. Mr. Qudus also has connections in the energy industry from his
time working as a geologist in that industry.

28. In response to an open-ended request by WCCC, Mr. Qudus
submitted with his application an explanation of his “educational
philosophy.” Mr. Qudus described how he viewed himself as a lifelong
student, beginning with his high school in a small town in Pakistan and
continuing with the classes he was taking at the University of Maine at
Augusta in 2019. He related how viewing himself as a student had influenced
his teaching philosophy, including that “teaching and learning are not two
separate functions,” and that he is always learning and growing by teaching

his students.
Case 1:20-cv-00465-DBH Document1 Filed 12/14/20 Page 8of16 PagelD#: 8

29. Mr. Qudus also explained that he had been inspired by and
sought to emulate his most memorable teachers, who always made learning
exciting, rather than a chore, and that he believes that a teacher's job is to
nurture students, build their confidence, and not leave any student behind
because “the success of my students was my success.”

30. Along with his application, Mr. Qudus submitted three positive
letters of recommendation from his colleagues at San Antonio College,
including one that described him as “very passionate about his students” and
a “strong advocate for students,” and that “he always valued input and
feedback from junior and senior faculty alike, treating everyone with great
professionalism,”

31. After the application period for the science instructor position
closed, WCCC concluded that Mr. Qudus had met the minimum
qualifications for the position.

32. WCCC selected a hiring committee to review applications,
including Mr. Qudus’s, and score them on four criteria: Health and
Safety/Science Lab Experience”; “Education and Teaching Experience”;
“Teaching Philosophy”; and “Engaging Stakeholders.” Applicants were
scored on a 1-4 scale, with 4 being the best and 1 being the worst.

33. After the scores were tallied, Mr. Qudus ended up in fifth place

with a score of 48, four points behind the fourth-place candidate, who had a
Case 1:20-cv-00465-DBH Document1 Filed 12/14/20 Page9of16 PagelID#:9

score of 52. WCCC decided to advance the top four candidates to the
interview round, so Mr. Qudus was not selected for an interview and was
notified that he had not been selected for the position.

34. Despite Mr. Qudus’s long teaching career and work experience
and his current connections as a student at the University of Maine at
Augusta, Elizabeth Sullivan, the Chair of the Liberal Studies Department,
gave Mr. Qudus a “1” on the “engaging stakeholders” metric, explaining later
that she was looking for “evidence of working with community partners who
are connected to relevant careers, schools and programs, and importing and
exporting relevant information to and from those types of groups.” She “saw
no evidence in Mr. Qudus’s materials that as an instructor he had any
experience working with community partners.”

35. Ms. Sullivan ranked all applicants above Mr. Qudus on the
“engaging stakeholders” metric and gave most other applicants 3s or 4s,
despite other applicants also not specifically mentioning work with
community partners. For example, Ms. Sullivan gave Stephanie Allard, the
applicants ultimately selected, a “4” on this metric, despite Ms. Allard’s
application containing no more description of working with “community
partners” than Mr. Qudus’s.

36. Ms. Sullivan also gave Mr. Qudus a “2” on “safety/science lab

experience” because Mr. Qudus did not specifically mention that the college-
Case 1:20-cv-00465-DBH Document1 Filed 12/14/20 Page 10o0f16 PagelD #: 10

level science courses he taught involved labs. She viewed his application
materials as showing a “lack of evidence of working or teaching in a lab
environment.”

37. In fact, Mr. Qudus’s resume highlighted how he had taught field
courses such as field geology that involved teaching students how to conduct
scientific research in a field or lab setting. Additionally, as another reviewer
pointed out, it was completely reasonable to infer that at least some, if not
all, of the college-level science courses taught by Mr. Qudus over his career
would include a lab component. It was also reasonable to infer that, having
obtained two master’s degrees and worked as a geologist for 14 years, Mr.
Qudus would have experience working in a lab.

38. Ms. Sullivan scored most other applicants higher on the lab
experience metric, despite their application materials containing no more
reference to teaching labs than Mr. Qudus’s. For example, while Ms. Allard’s
application showed that she had done some field research and taught at least
one course with “field” in the name, it did not mention any experience
working or teaching in a lab. Nonetheless, Ms. Sullivan gave Ms. Allard a “4.”

39. After the interview round, the President of WCCC, Susan Mingo,
interviewed the top two candidates and decided to offer Ms. Allard the job.

40. Ms. Allard is 54 and therefore significantly younger than Mr.

Qudus. She is white and from the United States.
Case 1:20-cv-00465-DBH Document1 Filed 12/14/20 Page 11o0f16 PagelD#: 11

41. When she submitted her application, Ms. Allard had only a
Bachelor of Science degree, but she was enrolled in an online Master’s degree
program in Biology at the University of Nebraska with an expected
graduation date of August 2021.

42. Ms. Allard’s sole college-level teaching experience was as an
adjunct science instructor at WCCC from 2002-2013. She also had experience
teaching high school science.

43. During the MHRC process, WCCC gave a new rationale for
deciding not to select Mr. Qudus for an interview: that his application did not
show he had the education or teaching background to teach the courses
taught by the Science Instructor. WCCC specifically stated in its response to
the MHRC that “the College was not seeking a science instructor with Mr.
Qudus’s subject matter expertise” and that was why he was not selected for
the position.

44. In fact, there is no indication that Mr. Qudus’s lack of experience
teaching the subjects taught by the Science Instructor played a role in the
decision not to hire him. He received high scores from all reviewers in the
“education and teaching experience category,” and he did not receive a score
lower than a 3 in that category.

45, Several of the statements submitted by reviewers as part of the

MHEC process stated that Mr. Qudus’s lack of experience teaching the
Case 1:20-cv-00465-DBH Document1 Filed 12/14/20 Page 12o0f16 PagelD #: 12

subject matter taught by the science instructor did not stop them from giving
him the highest score of 4 in the “education and teaching experience”
category.

46. Another after-the-fact justification offered by WCCC for not
hiring Mr. Qudus was that, unlike Mr. Qudus, Ms. Allard had “a personal
experience that is very similar to the type of students served by WCCC,” and
that she was “very familiar with the student population served by WCCC.”

47. Mr. Qudus has personal experiences similar to the students
served by WCCC because he grew up in a rural area like Washington County
and has experience attending college as a non-traditional student.

48. Mr. Qudus has more than 26 years of experience teaching at a
public community college, so he is very familiar with teaching a student
population like the one served by WCCC. Mr. Qudus also lives in Washington
County and, as a result, is familiar with the community where WCCC is
based.

49. Every single full-time instructor at WCCC is white and, as

described by WCCC, “American.” No full-time instructor at WCCC is older

than Mr. Qudus.
Case 1:20-cv-00465-DBH Document1 Filed 12/14/20 Page 130f16 PagelD #: 13

Legal Claims

Count I
Unlawful Discrimination Based on Age, Religion, Race, Ancestry,
Color, and National Origin

50. The allegations in paragraphs 1-49 are realleged.

51. WCCC intentionally discriminated against Mr. Qudus because of
his age, religion, race, ancestry, color, and national origin, in violation of 42
U.S.C. § 1981; Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et
seq.; the Age Discrimination in Employment Act (ADEA), 29 U.S.C. § 621 e¢
seqg., and the Maine Human Rights Act, 5 M.R.S. §§ 4551-4634.

52. Mr. Qudus is pursuing all possible methods of proving this
discrimination, including but not limited to, circumstantial and direct
evidence, pretext evidence, as well as causation based on a single unlawful
motive and mixed motives, including an unlawful motive.

53. Asa direct and proximate result of WCCC’s intentional
discrimination, Mr. Qudus has suffered and will continue to suffer damages,
including, but not limited to, back pay and benefits, emotional pain and
distress, suffering, inconvenience, mental anguish, loss of enjoyment of life,
injury to reputation, and other pecuniary and non-pecuniary losses.

Wherefore, Mr. Qudus requests relief against Defendant as follows:
Case 1:20-cv-00465-DBH Document1 Filed 12/14/20 Page 14o0f16 PagelID#: 14

(a) Declare that Defendant violated Mr. Qudus’s statutory civil rights

to be free from age, religion, race, ancestry, color, and national

origin discrimination.

(b) Enter injunctive relief ordering Defendant to:

Provide effective civil rights training for all Human Resource
employees and employees involved in the hiring process on
the requirements of all applicable laws prohibiting
employment discrimination because of age, religion, race,
ancestry, color, and national origin, and complete this
training within 60 days of the entry of Judgment for
Injunctive Relief;

Provide this training for two years after the date judgment is
entered to all new Human Resources employees within 60
days of their starting the position or and to all employees
involved in hiring decisions before they can make any
decisions related to hiring;

Maintain attendance sheets identifying each person who
attended each training session and forward a copy of the
attendance sheets to Plaintiffs counsel within seven days of

each training session;
Case 1:20-cv-00465-DBH Document1 Filed 12/14/20 Page 15o0f16 PagelD#: 15

e Post in a public location on its campus a copy of a remedial
notice detailing the judgment in this case as well as the
order providing injunctive relief;

e Send a letter printed on Defendant WCCC’s letterhead and
signed by the Defendant’s President to all of WCCC’s
employees advising them of the judgment in this case,
enclosing a copy of its policies prohibiting age, religion, race,
color, ancestry, and national origin and retaliation, and
stating that they will not tolerate any such discrimination,
and will take appropriate disciplinary action against any
employee or agent of Defendant who engages in such
discrimination;

(c) Award Mr. Qudus back pay for lost wages and benefits and
prejudgment interest thereon and instatement to a full-time
Science Instructor position, or in lieu thereof, front pay for future
lost wages and benefits;

(d) Award Mr. Qudus damages in an amount equal to his back pay on
Mr. Qudus’s claims under the ADEA only;

(ec) Award compensatory damages in amounts to be determined at

trial by the jury on Mr. Qudus’s claims under 42 U.S.C. §1981,
Case 1:20-cv-00465-DBH Document1 Filed 12/14/20 Page 16o0f16 PagelD #: 16

Title VII, and the MHRA. Mr. Qudus is not seeking compensatory
damages on his ADEA claims;

(f) Award punitive damages in amounts to be determined at trial by
the jury on Mr. Qudus’s claims under 42 U.S.C. § 1981, Title VI,
and the MHRA. Mr. Qudus is not seeking punitive damages on his
ADEA claims;

(g) Award Mr. Qudus full expenses and reasonable attorney’s fees:

(h) Award Mr. Qudus prejudgment interest; and

Gi) Award such further relief as is deemed appropriate.

Respectfully submitted,

Date: December 14, 2020 2 ah Gh, pus.

Abdul Qudus
744 US Route 1,
Robbinston,
Maine 04671
(207) 454 1105
<toqudus@earthlink.net>
